Citation Nr: 0636912	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  02-10 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for service-connected generalized anxiety disorder with 
panic.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel






INTRODUCTION

The veteran served on active duty from February 1969 to 
November 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision in which the RO 
assigned a 30 percent rating for generalized anxiety disorder 
with panic, effective November 13, 2000.  The veteran's 
representative filed a notice of disagreement (NOD) on his 
behalf in June 2002.  The RO issued a statement of the case 
(SOC) in July 2002, and the veteran's representative filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in July 2002.

In the January 2002 rating decision, the RO granted an 
increased rating of 30 percent for generalized anxiety 
disorder with panic, effective November 13, 2000.  While the 
RO has assigned a higher rating of 30 percent during the 
pendency of this appeal, higher ratings are available and the 
veteran is presumed to be seeking the maximum available 
benefit.  Therefore, the claim for a higher rating (as 
characterized on the title page) remains viable on appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In March 2004, the Board remanded the matter on appeal to the 
RO, via the Appeals Management Center (AMC), for additional 
development.  After accomplishing further development, the RO 
issued a supplemental SOC (SSOC) in May 2006, reflecting the 
continued denial of the claim.  The claim has since been 
returned to the Board.   


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the increased rating claim on appeal has been 
accomplished.

2.  The veteran's generalized anxiety disorder with panic has 
been manifested, primarily, by anxiety, chronic sleep 
impairment, anxious mood, nightmares, and poor concentration; 
these symptoms are indicative of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal).


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for service-connected generalized anxiety disorder with panic 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 
4.130, Diagnostic Code 9400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the increased rating claim for generalized 
anxiety disorder with panic on appeal in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all notification and development action 
needed to fairly adjudicate the claim has been accomplished.

A May 2004 post-rating letter from the AMC notified the 
veteran of VA's responsibilities to notify and assist him in 
his increased rating claim, and contained requests to advise 
the RO as to whether there was medical evidence showing 
treatment for the service-connected disability of generalized 
anxiety disorder with panic.  The May 2004 letter also 
provided notice of what was needed to establish entitlement 
to a higher rating (evidence showing that his disability had 
increased in severity).  After this letter, and subsequent 
other documents pertinent to the claim, they were afforded 
opportunities to respond.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support the increased rating claim, and 
has been afforded ample opportunity to submit such 
information and evidence. 

The Board also finds that the May 2004 letter, collectively 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained 
that the claimant, and what evidence, if any, will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  The May 2004 letter 
informed the veteran of his rights in the VA claims process 
and advised that VA is required to make reasonable efforts to 
request evidence necessary to support his increased rating 
claim including VA medical records, records from a private 
physician or facility, and records from all Federal agencies.  
The AMC letter also requested that the veteran identify, and 
provide the necessary releases for, any medical providers 
from whom he wished the RO obtain and consider as evidence.  
Further, the May 2004 letter included a request that the 
veteran provide any evidence in his possession that pertains 
to his claims.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by a claimant; and (4) a 
request by VA that the claimant provide any evidence in his 
possession that pertains to the claims.  As discussed above, 
all four Pelegrini's content of notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately 
after", the VA Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matter now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the veteran after the rating action on appeal.  
However, the Board finds that, in this appeal, any delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
re-adjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  As 
indicated above, the AMC gave the veteran notice of what was 
required to substantiate his claim, and the veteran was 
afforded an opportunity to submit information and/or evidence 
pertinent his claim via the May 2004 letter.  Following the 
issuance of the above-mentioned correspondence, the AMC 
readjudicated the claim, as reflected in the May 2006 SSOC.  
Thereafter, the veteran submitted an August 2006 document 
which noted that he had no other information or evidence to 
submit concerning his claim.  Neither in response to the 
documents cited above, nor at any other point during the 
pendency of this appeal, has the appellant informed the RO of 
the existence of any evidence-in addition to that noted 
below-that needs to be obtained prior to appellate review of 
the matter of entitlement to a disability rating in excess of 
30 percent for service-connected generalized anxiety disorder 
with panic.    



Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim in 2002 is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2006).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that, in rating cases, a 
claimant must be informed of the rating formula for all 
possible schedular ratings for an applicable rating code.  In 
this appeal, the RO furnished the veteran the relevant rating 
criteria for evaluating his service-connected psychiatric 
disability in the July 2002 SOC; this suffices for 
Dingess/Hartman.  The Court also held that the VA must 
provide information regarding the effective date that may be 
assigned.  The Board also points out that an August 2006 AMC 
letter addressed matters of ratings and effective dates 
assigned in connection with a service-connected disability.  
While this notice was provided after the rating action on 
appeal, such is not shown to be prejudicial to the veteran.  
Because the Board herein denies the claim for a higher 
rating, no disability rating or effective date is being 
assigned; hence, there is no possibility of prejudice under 
Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the increased rating claim currently under consideration 
has been accomplished.  The RO has made reasonable and 
appropriate efforts to assist the veteran in obtaining all 
evidence necessary to substantiate the increased rating 
claim.  As a result, service medical records, private 
treatment records, and available post-service VA medical 
records dated through 2006 have been associated with the 
claims file.  The veteran was afforded comprehensive VA 
examinations, in December 2001 and October 2005, in 
connection with his increased rating claim, and those 
examination reports have been associated with the record.  
Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any existing, pertinent 
evidence, in addition to that noted above, that has not been 
obtained.  In an August 2006 statement, the veteran 
specifically indicated that he had no more evidence to submit 
concerning his increased rating claims.  The record also 
presents no basis for further development to create any 
additional evidence to be considered in connection with the 
claim for entitlement to a disability rating in excess of 30 
percent for service-connected generalized anxiety disorder 
with panic.   

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the increased 
rating claim on appeal at this juncture, without directing or 
accomplishing any additional notification and/or development 
action.  


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3 (2006).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In this case, the veteran has been assigned a 30 percent 
disability rating for generalized anxiety disorder with panic 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9400 (2006).  
However, a General Rating formula for evaluating psychiatric 
impairment other than eating disorders contains the actual 
rating criteria for evaluating the veteran's disability.

Pursuant to the General Rating formula, a 30 percent rating 
requires occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.

A rating of 100 percent requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

It is further noted that the nomenclature employed in the 
portion of VA's rating schedule that addresses service-
connected psychiatric disabilities is based upon the Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV).  38 
C.F.R. § 4.130.

The DSM-IV contains a Global Assessment of Functioning (GAF) 
scale, with scores ranging between zero and 100, which 
represents the psychological, social, and occupational 
functioning of an individual on a hypothetical continuum of 
mental health-illness.  The GAF score and the interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  The GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the percentage rating issue; rather, it must be considered 
in light of the actual symptoms of a psychiatric disorder 
(which provide the primary basis for the rating assigned).  
38 C.F.R. § 4.126(a) (2006).

During a December 2001 VA examination, the veteran indicated 
that he was divorced and had three children.  The veteran 
complained of experiencing anxiety, panic attacks, and sleep 
disorders.  Mental status evaluation results were noted in 
the report as no impairment of thought processes; no suicidal 
or homicidal ideation; full orientation with maintenance of 
personal hygiene; some short term memory loss to anxiety 
interference; obsessive and ritualistic behavior which 
interferes with routine activities to a certain degree; rapid 
and pressured speech; one to two panic attacks a week; and 
sleep impairment.  The examiner listed a diagnosis of 
generalized anxiety disorder with panic.

VA outpatient treatment records dated from November 2001 to 
October 2005 showed that the veteran complained of problems 
at work, nerves, nightmares, and sleep impairment.  While it 
was indicated that the veteran had trouble with intimacy and 
lived alone, he also reported that he maintained close 
friendships as well as a relationship with one of his 
children.  Findings of normal speech, anxious mood, guarded 
affect, fair judgment and insight, poor concentration were 
noted in the records.  A December 2001 VA treatment note 
listed an impression of adjustment disorder with 
depressed/anxious mood.  
The veteran complained of worrying daily about his children 
and finances during an October 2005 VA examination.  It was 
noted that the veteran experienced increased tension, 
irritability, episodes of depression, rapid breathing, 
hyperventilation, and cardiac palpations.  The veteran 
indicated that he was unsure if he was ready to begin working 
again but stated that he might volunteer at a local hospital.  
Mental status evaluation results showed that the veteran had 
a history of excess anxiety with somatic symptomatology.  
Findings of intact speech and intellectual functioning as 
well as fair judgment and insight were noted in the October 
2005 examination report.  The examiner listed a diagnosis of 
generalized anxiety disorder and opined that the veteran's 
service-connected disabilities made him unemployable.  

A May 2006 VA outpatient treatment note showed continued 
complaints of anxiety and sleep impairment.  However, it was 
noted that the veteran maintained continued interest in 
activities and denied feeling depressed.  Findings of 
appropriate affect, logical thought processes, and grossly 
intact cognition were also listed in the report.  

After a careful review of the medical evidence in light of 
the above-noted criteria, the Board finds that the symptoms 
associated with the veteran's generalized anxiety disorder 
with panic have been consistent with the criteria for no more 
than the currently assigned 30 percent rating.

The medical evidence of record reflects that the veteran's 
generalized anxiety disorder with panic has been 
characterized, primarily, by anxiety, poor concentration, 
chronic sleep impairment, and nightmares.  These symptoms are 
reflective of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), the level of impairment 
contemplated in the currently assigned 30 percent disability 
rating.

At no point has the veteran's generalized anxiety disorder 
with panic symptomatology met the criteria for a rating in 
excess of 30 percent.  As noted above, the assignment of the 
next higher, 50 percent rating is warranted for occupational 
and social impairment with reduced reliability and 
productivity, due to certain symptoms.  However, the Board 
notes that a preponderance of the medical evidence of record 
does not show that the veteran suffered from flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once per week; difficulty in 
understanding complex commands; impairment of memory; 
impaired judgment; impaired abstract thinking; or other 
symptoms that are characteristic of a 50 percent rating.  The 
veteran has some documented symptoms of anxious mood, mild 
short term memory impairment, poor concentration, panic 
attacks, obsessional rituals, and difficulty in interpersonal 
relationships, although these have not been shown to affect 
the veteran on a continuous basis and/or to limit his ability 
to function independently on a daily basis.  Additionally, VA 
outpatient treatment records dated from 2001 to 2006 show 
that the veteran was able to maintain a family relationship 
with one of his children, has normal thought processes, 
coherent speech, exhibits fair judgment and insight, and has 
several interpersonal relationships with friends.

The Board also points out that none of the GAF scores 
assigned since November 13, 2000, alone, provide a basis for 
assignment of any higher disability rating for the veteran's 
generalized anxiety disorder with panic.  

The October 2005 VA examination report listed a GAF score of 
55.  According to DSM-IV, GAF scores ranging between 51 and 
60 are assigned when there are moderate symptoms (like flat 
affect and circumstantial speech, and occasional panic 
attacks), or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  The Board has determined that this GAF score 
is consistent with the reported symptomatology and the 30 
percent rating currently assigned.  

The Board notes that the GAF score of 50, assigned by the 
December 2001 VA examiner, suggests more significant 
impairment than is contemplated by the 30 percent rating 
currently assigned.  A GAF of 41- 50 is indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  However, the competent 
medical evidence of record reflects that the veteran 
exhibited none of the symptoms identified in the DSM-IV as 
indicative of such a score.  Even acknowledging that the 
veteran has experienced some periods of irritability, an 
isolated notation of obsessional rituals, and some difficulty 
in occupational functioning, he has described a relationship 
with one of his children, indicated an interest in pursuing 
outside activities, and maintains interpersonal relationships 
with several friends.  Evidence of record also indicates that 
the veteran retired from full time employment with the Postal 
Service on his own initiative.  Accordingly, the assigned GAF 
of 50 is not supported by medical evidence of record.  
Although the veteran showed signs of occupational and social 
impairment, his general functioning, routine daily behavior, 
self-care, conversation, and thought processes appeared 
essentially normal.  

The aforementioned discussion makes clear that, since the 
November 13, 2000 effective date of the assignment of the 30 
percent disability rating, the veteran's generalized anxiety 
disorder with panic symptomatology has resulted in a 
disability picture that has more nearly approximated the 
extent of occupational and social impairment contemplated for 
a 30 percent rating under applicable rating criteria.  As, 
since that time, the criteria for the next higher, 50 
percent, rating for generalized anxiety disorder with panic 
have not been met, it logically follows that criteria for an 
even higher rating (70 or 100 percent) likewise have not been 
met.  

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that the veteran's 
service-connected generalized anxiety disorder with panic 
reflects so exceptional or so unusual a disability picture as 
to warrant the assignment of any higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b) (discussed in the 
May 2006 SSOC).  In this regard, the Board notes that the 
veteran's service-connected psychiatric disability alone has 
not been objectively shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
ratings).  While the October 2005 VA examiner opined that the 
veteran's service-connected psychiatric and thigh 
disabilities make him unemployable, evidence of record 
clearly indicates that he voluntarily retired after 30 years 
with the United States Postal Service.  In any event, the 
examiner's statement does not indicate that the veteran's 
service-connected psychiatric disability, alone, results in 
more impairment than contemplated in the current 30 percent 
rating.  There also is no objective evidence that the 
veteran's service-connected psychiatric disability warrants 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

For all these reasons, the Board must conclude that the claim 
for a higher rating for generalized anxiety disorder with 
panic must be denied.  In reaching this conclusion, the Board 
has considered the benefit-of-the-doubt doctrine; however, as 
the preponderance of the evidence is against the veteran's 
claim, that doctrine is not for application in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

A rating in excess of 30 percent for generalized anxiety 
disorder with panic is denied



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


